United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3698
                          ___________________________

          Leonard Luna, on behalf of himself and all others similarly situated

                          lllllllllllllllllllllPlaintiff - Appellant

                                             v.

               Walmart Transportation, LLC, an Arkansas Corporation

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                       Appeal from United States District Court
                  for the Western District of Arkansas - Fayetteville
                                   ____________

                              Submitted: August 9, 2019
                               Filed: August 14, 2019
                                    [Unpublished]
                                   ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      In this action under the Fair Credit Reporting Act, Leonard Luna appeals
following the district court’s1 Federal Rule of Civil Procedure 12(b)(6) dismissal for

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
failure to state a claim. We find no basis for reversal. Even considering the
allegations in a declaration Luna offered in response to the motion to dismiss, we
conclude that the complaint would fail. See Phipps v. FDIC, 417 F.3d 1006, 1010
(8th Cir. 2005) (Rule 12(b)(6) dismissal may be affirmed on any basis supported by
record); cf. Doe v. Dardenelle Sch. Dist., 928 F.3d 722, 727 (8th Cir. 2019)
(reviewing denial of leave to amend for abuse of discretion, and questions of futility
de novo). We also find that discovery was properly stayed after the court ruled from
the bench that the first amended complaint was dismissed for failure to state a claim,
and advised the parties a written order would be forthcoming. See First Commercial
Trust Co., N.A. v. Colt’s Mfg. Co., 77 F.3d 1081, 1083 n.4 (8th Cir. 1996) (litigants
have no right to discovery absent plausible legal theory). The judgment is affirmed.
See 8th Cir. R. 47B.
                         ______________________________




                                         -2-